Title: To George Washington from Bryan Fairfax, 16 February 1773
From: Fairfax, Bryan
To: Washington, George



Dear Sir,
February the 16th [1773]

I have received the Deeds and inclose the Mortgage to be recorded; and will endeavor to get a Dedimus from Fauquier and have the Other deeds proved before that Court as soon as conveniently can be done. I find from the present date & Tenor of the Mortgage that it is necessary to acknowledge which I hereby do that there is one years Interest due at the Time of the date thereof, which shall be sent down shortly.
I am at present at Mr Gunnell’s or Mrs Fairfax would gladly have joined me in Compliments to You & Mrs Washington. I am Dr sir Yr most obliged & obedt Servt

Bryan Fairfax

